DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 In that response, claims 1, 8, and 9 were amended, claim 7 was cancelled, and claims 18-26 were added.  Claims 1, 3-6, 8-10, 13, 14, and 17-26 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata (EP 3037087 A1) as evidenced by Sigma (Sigma, Product Information, Insulin, Human, Recombinant Expressed In E. coli, Product Number I0259 and I2767, available at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/2/i2767pis.pdf, accessed on November 9, 2020) in view of Ramtoola (WO 2008/056344A2).  
Regarding claims 1, 4, 6, 7, and 17, Kuwata teaches a method of producing a “dry fine powder”, comprising preparing a first solution: “[t]o 25 ml of 1 % human insulin (from SigmaAldrich), 50 ml of 1.5% chitosan (from Koyo Chemical) dissolved in 1 % acetic acid was amino acids and sugars to the microparticle matrix excipient (paras.11, 0063, 0068, 0082, 0084; claim 11).  
The first, 1% human insulin solution, comprises 1% insulin in a solvent.  Sigma states “[i]nsulin has low solubility at neutral pH” and “can be solubilized at 1-10 mg/mL in dilute acetic (1%) or hydrochloric acid, pH 2-3” (right col., under Preparation Instructions, emphasis added).  Sigma therefore evidences that human insulin would require at least 30 grams of water, i.e., at neutral pH, to dissolve one gram at 20 °C.  In other words,  Sigma evidences prior art knowledge that insulin has low solubility at neutral pH, and only 1-10 mg solubilizes per milliliter of 1% hydrochloric acid having an acidic pH of 2-3. Therefore one of ordinary skill in the art would have known that well over 30 grams of water, which has a neutral pH and a volume of about 30 mL (water density of about 1 g/ml), would be required to dissolve 1 gram, i.e., 1000mg of insulin, at 20 °C or 68 °F, or approximate room temperature.  
Regarding the second solution, Kuwata does not expressly state that it contained water.  However Kuwata states, “[e]xamples of preferable solvents including water, acetic acid, ethanol and a mixed solution containing them” (para.0078, emphasis added).  Kuwata therefore teaches the three solvents, water, acetic acid, ethanol, and a mixture thereof, which is a limited number would, or at the least could, have had “a mixture containing at least water and an organic solvent” wherein the latter is sodium hydroxide.  
Regarding claims 3, 5, 13, and 14, Kuwata does not expressly disclose the mass median diameter, total encapsulation of the insulin, or the specific spray drying process configurations.  
Ramtoola teaches preparing a solution of chitosan in aqueous solution of acetic acid, preparing bovine insulin and sodium fluorescein in an aqueous solution of acetic acid, and spray drying the solutions simultaneously through a multiple-nozzle to form microcapsules (Example 6, p.22; see title; abstract; claims 1-51).  The microcapsules have an average diameter of less than 5 µm or 1 µm (p.7, second para.), and microcapsule sizes under 5 microns are “particularly useful in pulmonary delivery and in targeted delivery of vaccines and biologicals” (p.21 first para.).  Regarding claim 14, Ramtoola teaches both a higher feed rate of the coating solution (Example 5) and equal feed rate as the core solution (Example 6).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the teachings of Kuwata and Ramtoola to prepare microparticles having mass median diameter of less than 5 microns, totally encapsulate insulin, and use Ramtoola’s spray drying process configurations.  The skilled person would have been motivated to do so because both are drawn to insulin microparticles comprising chitosan, prepared by spray drying.  Regarding claim 3, Kuwata teaches average particle sizes of 10 µm or less that are suitable for pulmonary administration (paras.0083, 0088; claim 15), thus the ranges overlap, and Ramtoola teaches that microcapsule sizes under 5 microns are “particularly useful in pulmonary delivery and in targeted delivery of vaccines and biologicals” (p.21 first para.).  For result-
Regarding claims 5, 13, and 14, Kuwata teaches 75 ml of the first solution comprising 1% insulin solution and 1.5% chitosan solution, mixed with the second solution comprising 6% phytic acid.  The post-spray mixing of the two would likely yield total encapsulation.  Moreover Ramtoola teaches that the chitosan solution was pumped through the outer nozzle, of a three fluid nozzle (p.23 last full para.), as the coating solution and the insulin solution was pumped through the inner nozzle to from the core (Example 6).  Ramtoola teaches both a higher feed rate of the coating solution (Example 5) and equal feed rate as the core solution (Example 6).  The skilled person would have understood from Ramtoola that the relative feed rates may be optimized depending on factors specific to the desired microcapsule, such as the active agent, coating agent, their solution concentration, and desired coating thickness, among others. 

Claims 1, 3-6, 8-10, 13, 14, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata (EP 3037087 A1) as evidenced by Sigma (Sigma, Product Information, Insulin, Human, Recombinant Expressed In E. coli, Product Number I0259 and I2767, available at https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/2/i2767pis.pdf, accessed on November 9, 2020) in view of Ramtoola (WO 2008/056344A2) in view of Ramtoola (WO 2008/056344A2) as applied to claims 1, 3-6, 13, 14, and 17 above, and further in view of McIntosh (WO 2013/016754A1).
Kuwata and Ramtoola do not specifically teach using the amino acids and sugars recited in claims 8-10 and 18-23.
McIntosh is drawn to dry powders for inhalation, and teaches using L-leucine and sugars such as trehalose (title; abstract; p.4 ll.3-6, p.5 ll.9-31, p.7 l.28-p.8 l.11, p.8 ll.19-23, p.9 ll.12-14, p.11 ll.7-10, p.15 ll.3-4, 13-19, p.28 ll.15-17).
It would have been prima facie obvious to one having ordinary skill to combine the teachings of Kuwata, Ramtoola, and McIntosh and include leucine or the sugars as recited in the instant claim(s). The skilled person would have been motivated to do so because (i) all references are drawn to active agent-comprising microcapsules prepared by spray-drying, (ii) Kuwata teaches “a matrix-forming component … used with a method of the present invention is not particularly limited” (paras.0062; see paras.0065, 0068, 0069), (iii) Ramtoola teaches using stabilizers and other excipients, and (iv) McIntosh teaches (a) that leucine “can be sued to improve aerosolisation of spray-dried particles,” and also it “assists in the formation of suitable small-sized particles (p.30 ll.9-10), and (b) spray-dried trehalose “may further stabilise [a] 
Regarding claims 24-26, as discussed for claim 14 in the preceding rejection, Kuwata does not expressly disclose the specific spray drying process configurations such as the feed rate of the solutions.  Ramtoola however teaches preparing a solution of chitosan in aqueous solution of acetic acid, preparing bovine insulin and sodium fluorescein in an aqueous solution of acetic acid, and spray drying the solutions simultaneously through a multiple-nozzle to form microcapsules (Example 6, p.22; see title; abstract; claims 1-51). Ramtoola teaches a higher feed rate of the coating solution (Example 5) as in claims 14 and 24-26, as well as an equal feed rate as the core solution (Example 6).  

Response to Arguments
Applicant reiterates the arguments regarding Kuwata that it does not teach an API that requires at least 30 grams of water to dissolve one gram at 20 °C, and the second solution that is water a mixture comprising water and an organic solvent.  (Remarks, 7-10, September 22, 2021.)
The responses to these arguments are incorporated above with bolded text indicating additional discussions.  

CONCLUSION
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615